—In a proceeding pursuant to CPLR article 78 to review a determination óf the New York State Board of Parole, dated December 9, 1999, denying the petitioner’s request to be released on parole, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Leavitt, J.), dated September 29, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The discretionary decisions of the New York State Board of Parole (hereinafter the Board), if made in accordance with the statutory factors, are not subject to judicial review (see, Matter of Heitman v New York State Bd. of Parole, 214 AD2d 673; Matter of Macon v New York State Bd. of Parole, 176 AD2d 880).
Here, the Board rendered its determination after considering the full record, including the petitioner’s institutional and educational achievements and her release plans. The Board’s determination that the petitioner’s positive achievements were outweighed by the serious and repetitive nature of her crimes was within its discretion and is not subject to judicial review (see, Matter of Secilmic v Keane, 225 AD2d 628; Matter of Carrion v New York State Bd. of Parole, 210 AD2d 403; Gonzalez v Rodriguez, 135 AD2d 633). Altman, J. P., Krausman, McGinity and Cozier, JJ., concur.